Citation Nr: 0508634	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  04-02 337	)	DATE
	)
	)

On appeal from a Decision Certified by the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for coronary artery 
disease, status post 4 vessel bypass, currently evaluated as 
60 percent disabling. 

2.  Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 20 percent disabling. 

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to September 
1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefits sought.   

The increased rating issues for coronary artery disease (CAD) 
and diabetes mellitus are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's TDIU claim has been developed.  

2.  The veteran has a sixth grade formal education, and he 
achieved a high school general equivalency diploma (GED) 
during service.  He has had occupational experience as an 
upholsterer, with additional experience as a mechanic.  He 
last worked full time in 1999, as a self-employed 
upholsterer.

3.  Service connection has been established for CAD, status 
post 4 vessel by pass, evaluated as 60 percent disabling and 
diabetes mellitus, evaluated as 20 percent disabling.  
Service connection is also in effect for residuals of a 
hernia, defective hearing and hypertension, and each of those 
disabilities is assigned a noncompensable evaluation.

4.  The veteran is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the criteria are met for the assignment of a TDIU.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.3, 4.15, 4.16, 4.19 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under VA laws and regulations, a total disability rating 
based upon individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  
Consideration may be given to a veteran's level of education, 
special training, and previous work experience, but the 
veteran's age and the impairment caused by nonservice-
connected disabilities are not for consideration in 
determining whether such a total disability rating is 
warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).  Factors to be considered 
are the veteran's education, employment history and 
vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 
326, 332 (1991).

A total disability rating may be assigned where the combined 
rating for the veteran's service-connected disabilities is 
less than total if the disabled veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that certain 
percentages in the individual ratings are assigned.  
Specifically, if there is only one such disability, this 
disability shall be ratable at 60 percent or more; if there 
are two or more disabilities, there shall be at least one 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In 
exceptional cases, an extra-schedular evaluation may be 
assigned on the basis of a showing of unemployability alone.  
See 38 C.F.R. § 4.16(b).  

The veteran has a sixth grade formal education, and he 
achieved a high school general equivalency diploma (GED) 
during service.  He has had occupational experience as an 
upholsterer, with additional experience as a mechanic.  He 
last worked full time in 1999 as a self-employed upholsterer.

Service connection has been established for CAD, status post 
4 vessel by pass, evaluated as 60 percent disabling and 
diabetes mellitus, evaluated as 20 percent disabling.  
Service connection is also in effect for residuals of a 
hernia, defective hearing and hypertension, with each 
disability assigned a noncompensable evaluation.  As such, 
the Board finds that the veteran meets the percentage 
requirements for the assignment of a total disability 
evaluation under 38 C.F.R. § 4.16(a).

The Board notes that the veteran was afforded a VA 
examination by a nurse practitioner in August 2003.  The 
veteran was 69 years of age at that time.  After reciting the 
veteran's medical history, the examiner concluded that the 
veteran's coronary artery disease restricted his capacity for 
manual labor but that "a more sedentary job is feasible".  
Several lay statements from former employers have been 
submitted and indicate that, while the veteran had been a 
good employee, it was doubtful that he could work anymore 
given his heart condition.

In Beaty v. Brown, 6 Vet. App. 532 (1994), the Court stated 
that the Board may not reject a TDIU claim without producing 
evidence, as distinguished from mere conjecture, that the 
veteran can perform in a substantially gainful occupation.  
The Board's findings must have a basis in the record and the 
Board must address the evidence that supports a claim.  In 
this case, the record demonstrates that the veteran's work 
experience is almost exclusively as a manual laborer and that 
his formal education is limited.  In consideration of the 
foregoing along with the previously referenced lay 
statements, the Board is of the opinion that he would be 
unable to secure or maintain substantially gainful employment 
even in a more sedentary job. 

The Board finds that the criteria for a total disability 
rating based on individual unemployability due to service-
connected disabilities have been met, and TDIU is warranted 
under 38 C.F.R. § 4.16.  Resolving reasonable doubt in the 
veteran's favor, the Board concludes that she is entitled to 
a total rating for compensation purposes based on individual 
unemployability.  38 U.S.C.A. § 5107.

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) 
(VCAA).  This legislation provides among other things for 
notice and assistance to claimants under certain 
circumstances.  See also 38 C.F.R. § 3.159.  The Board notes 
that this law was considered by the RO, as reflected by 
correspondence issued in October 2002, prior to the initial 
adverse rating decision, as well as other correspondence 
issued in February 2003 and also in the Statement of the Case 
issued in December 2003.  Thus, there is no prejudice to the 
veteran in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

The Board concludes that discussions in the rating(s), 
statement of the case and other development correspondence 
has informed the appellant of the information and evidence 
needed to substantiate the claim(s); thus, the VA's 
notification requirements have been satisfied.  The Board is 
satisfied that all relevant facts regarding that issue have 
been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
notify and assist.  See 38 U.S.C.A. § 5103, 5103A, 5107; 38 
C.F.R. § 3.159.  In any event, based on the favorable 
decision discussed above, any failure in VA's duty to notify 
and assist the veteran regarding this claim is moot.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993). 


ORDER

A total rating based on individual unemployability due to 
service- connected disabilities is granted, subject to the 
governing regulations pertaining to the disbursement of 
monetary benefits.



REMAND

At his most recent coronary consultation in July 2003, 
additional laboratory studies were ordered.  Those test 
results are pertinent to the claims for increased rating for 
CAD and diabetes mellitus  Moreover, that report indicated 
that a follow-up office visit had been scheduled, but copies 
of those records have not been associated with the claims 
file..   The United States Court of Appeals for Veterans 
Claims (hereinafter, "Court") has held that fulfillment of 
the VA's duty to assist includes the procurement and 
consideration of any clinical data of which the VA has notice 
even when the appellant does not specifically request that 
such records be procured.  Ivey v. Derwinski, 2 Vet. App. 
320, 323 (1992).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims, the case is 
REMANDED for the following development: 

1.  The results of the veteran's 
diagnostic tests ordered in July 2003 as 
well as any follow-up reports from East 
Tennessee Heart Consultants for the 
period from July 2003 to the present 
should be obtained and associated with 
the claims folder along with any 
additional VA treatment records in order 
to give the veteran every consideration 
with respect to the present appeal and to 
ensure that the VA has met its duty to 
assist the veteran in developing the 
facts pertinent to the claims.  If the 
search for such records have negative 
results, documentation to that effect 
from each of such contacted entities 
should be placed in the claim file.

2.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the appellant and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


